TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2021



                                     NO. 03-21-00658-CR


                                 Raymond E. Solis, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
      BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order denying a motion to quash indictment entered by the trial court.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.